Title: [Dibley & Stringer’s Bill for Care of John Adams’ Horses.]
From: Dibley, William
To: Adams, John


       
     John Adams Esqre. Dr. to Wm. Dibley & Stringer
     
      1775
      
      
      £
      s
      d
      
     
     
      June
      28
      To hay for two Horses 3/ Oats 2/
      
      5:
      
      
     
     
      
      29
      To Ditto to July 2d. 3 days hay 9/ Oats 9/
      
      18:
      
      
     
     
      July
      2
      To hay 3/ Oats 1/4
      
      4:
      4
      
     
     
      
      3
      To ditto 3/ Oats 1/4
      
      4:
      4
      
     
     
      
      4
      To Shoeing
      
      4:
      6
      
     
     
      
      4
      To hay 5 days to July 9th. at 3/ a day
      
      15:
      
      
     
     
      
      
      To Oats 5 days to July 9th. at 1/4
      
      6:
      8
      
     
     
      
      5
      To Triming Horse
      
      5:
      
      
     
     
      
      9
      To hay 1/6 to Oats 1/6
      
      3:
      
      
     
     
      
      10
      To hay 10 days to 20 July at 3/
      1:
      10:
      
      
     
     
      
      
      To Oats 10 days to 20 July at 1/4
      
      13:
      4
      
     
     
      
      20
      To hay 4 days to 24 July at 3/
      
      12:
      
      
     
     
      
      
      To Oats 4 days to 24 July at 2/
      
      8:
      
      
     
     
      
      24
      To Oats 8
      
      
      8
      
     
     
      
      30
      hay 3/ Oats 3/
      
      6:
      
      
     
     
      
      31
      To hay 3/ Oats 3/ Aug. 1 to hay 3/ Oats 3/
      
      12:
      
      
     
     
      Aug.
      2
      To hay 3/ Oats 3/
      
      6:
      
      
     
     
      Aug.
      3
      To Oats
      
      1:
      
      
     
     
      
      
      To Mr. Wrights Bill for Pasture.
      
      10:
      4
      1/2
     
     
      
      
      
      £8:
      5:
      2
      1/2
     
     
      
      
      Shoeing
      
      8:
      6
      
     
     
      
      
      
      8:
      13:
      8
      1/2
     
    
   
        Received August 1st. 1775 the within Account is full to the third Instant 
        Wm. Dibley
       
      